[Cite as State v. Glynn, 2016-Ohio-3230.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :     APPEAL NO. C-150474
                                                  TRIAL NO. C-04CRB-3163
         Plaintiff-Appellee,                :

   vs.                                      :
                                                      O P I N I O N.
                                            :
MICHAEL GLYNN,

         Defendant-Appellant.               :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: June 1, 2016



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Marguerite Slagle,
Assistant Public Defender, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS


FISCHER, Presiding Judge.


       {¶1}    Defendant-appellant Michael Glynn appeals the decision of the

Hamilton County Municipal Court denying his application to seal a criminal

conviction. Because we determine that the trial court erred as a matter of law in

denying Glynn’s application by relying on the state’s objection that a sealed

conviction could not be located by other law-enforcement officials, we must reverse

the decision of the trial court.

       {¶2}    In 2004, Glynn pleaded no contest to violating a domestic-relations

protective order, a first-degree misdemeanor, after kicking the front door of his ex-

wife’s home, breaking the lock, and twisting his ex-wife’s arm while she held their

six-month-old baby. In 2015, Glynn moved to seal the record of his conviction, and

the trial court held a hearing on his motion. At the hearing, the prosecutor objected

to Glynn’s application, in part, on the grounds that another police department or

prosecutor would not know to search for the sealed conviction, and that the past

conviction then could not serve to enhance a future charge.

       {¶3}    After a hearing, the trial court denied Glynn’s request to seal his

conviction based, in part, on the prosecutor’s objection, and this appeal ensued.

       {¶4}    In three assignments of error, Glynn challenges the trial court’s denial

of his application to seal his criminal conviction. In general, we review a trial court’s

decision regarding a motion to expunge and seal a record for an abuse of discretion.

State v. Spohr, 1st Dist. Hamilton No. C-110314, 2012-Ohio-556, ¶ 5. But, if the issue

involves a purely legal question, our standard of review is de novo. Id.

       {¶5}    An eligible offender may file an application to seal records of a

criminal conviction under R.C. 2953.32. The statute allows the prosecutor to file


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS



objections to the application. See R.C. 2953.32(B). In determining whether to grant

or deny the application, the trial court must then:

       (a) Determine whether the applicant is an eligible offender * * *;

       (b) Determine whether criminal proceedings are pending against the

       applicant;

       (c) [D]etermine whether the applicant has been rehabilitated to the

       satisfaction of the court;

       (d) If the prosecutor has filed an objection * * *, consider the reasons

       against granting the application specified by the prosecutor in the

       objection;

       (e) Weigh the interests of the applicant in having the records

       pertaining to the applicant’s conviction * * * against the legitimate

       needs, if any, of the government to maintain those records.

See R.C. 2953.32(C)(1).

       {¶6}   R.C. 2953.32 specifically allows a law-enforcement officer or

prosecutor to inspect a sealed record to determine whether that sealed record could

enhance a charge. See R.C. 2953.32(D)(1). Where a “prime reason for denying

expungement [is] rooted in a misconception of the law, a court of appeals may

reverse the trial court’s decision denying expungment.” State v. Greene, 61 Ohio

St.3d 137, 140, 573 N.E.2d 110 (1991). Because the prosecutor’s objection and the

trial court’s decision relied on a misconception of law, we must sustain Glynn’s

assignments of error.     The trial court’s decision is reversed and this cause is

remanded with instructions to the trial court to reconsider Glynn’s application

pursuant to the law and this opinion.


                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS



                                                Judgment reversed and cause remanded.


HENDON and STAUTBERG, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            4